1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9                                         No.    2:18-cv-00714-JAM-AC
         IN RE EDWARD D. JONES & CO.,
10       L.P. SECURITIES LITIGATION       ORDER GRANTING DEFENDANTS’
                                          MOTION TO DISMISS; ORDER
11                                        DENYING PLAINTIFFS’ MOTION FOR
                                          PRELIMINARY INJUNCTION AND
12                                        CORRECTIVE ACTION
13

14           Plaintiffs bring this federal securities and state breach of

15   fiduciary duty putative class action based upon an alleged

16   “reverse churning” scheme whereby Defendants improperly shifted

17   clients’ commission-based accounts to fee-based advisory

18   programs, without providing the clients full information, without

19   regard to the suitability of fee-based accounts for those

20   clients, and for no other reason than collect more fees on

21   previously low-profit accounts.

22           Defendants move to dismiss all claims.    Mot., ECF No. 29.

23   Plaintiffs oppose.     Opp’n, ECF No. 35.

24           For the reasons set forth below, the Court GRANTS

25   Defendants’ motion.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for May 21, 2019.
                                      1
1           I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2         Lead Plaintiffs Edward Anderson, Colleen Worthington, and

3    Janet Goral and Named Plaintiffs Raymond Keith Corum and Jesse

4    Worthington (“Plaintiffs”) each had assets in commission-based

5    accounts with Edward Jones.   Am. Compl., ECF No. 24, ¶¶ 8–11.

6    After each attended pitch meetings with Edward Jones financial

7    advisors, the financial advisors allegedly moved assets from the

8    Plaintiffs’ commission-based accounts to fee-based accounts,

9    causing Plaintiffs to pay substantially higher fees.      Id.

10        Defendants are a set of companies related to and individuals

11   involved with Edward D. Jones & Co., L.P. and the Jones Financial

12   Companies, L.L.L.P. (together “Defendants” or “Edward Jones”).

13   Am. Compl. ¶¶ 12–33.    Edward Jones is an investment firm

14   headquartered in St. Louis, Missouri and dually registered as a

15   broker-dealer and as an investment advisor under federal and

16   state securities laws.    Id. ¶ 13.

17        Edward Jones historically focused on offering commission-

18   based accounts, whereby clients received free counsel and

19   guidance and were not charged the flat, per-transaction fee

20   unless and until they completed a transaction.    Id. ¶¶ 34–35.
21   This type of account and free arrangement reflected the buy-and-

22   hold investing strategy Edward Jones advocated to its clients,

23   many of whom did not trade frequently.    Id. ¶¶ 36-37.

24        In 2008 Edward Jones introduced a fee-based platform,

25   Advisory Solutions, with accounts which charged a set percentage

26   annual expense fee, regardless of the number of transactions
27   executed.   Id. ¶ 39.   Advisory Solutions accounts also gave

28   clients access to a propriety Edward Jones mutual fund product
                                       2
1    called Bridge Builder, which was introduced in 2013.     Id. ¶ 40.

2    In 2016, Edward Jones launched a second fee-based advisory

3    service called Guided Solutions, which touted more client control

4    than Advisory Solutions and which included as “Eligible

5    Investments” certain fund families owned by Edward Jones and from

6    which Edward Jones could receive additional fees.     Id. ¶¶ 57-59.

7    Plaintiffs allege Edward Jones coerced clients into moving assets

8    from their existing commission-based accounts into the fee-based

9    Advisory Solutions and Guided Solutions programs (together, the

10   “Advisory Programs”), doing so to grow its bottom line regardless

11   of whether such a move was suitable for and served the best

12   interests of the clients.   Id. ¶¶ 40, 58, 65.

13       Plaintiffs allege Edward Jones aggressively pushed clients

14   into fee-based accounts not only to increase revenue from clients

15   who traded infrequently, but also to avoid certain burdensome

16   disclosure requirements posed by the Department of Labor (“DOL”)

17   Fiduciary Rule.   Id. ¶¶ 41-46.    Proposed in 2015, the DOL

18   Fiduciary Rule allegedly would have imposed stricter disclosures

19   requirements and a fiduciary status on commission-based accounts.

20   Id. ¶¶ 42-44.   As relevant here, Plaintiffs allege Edward Jones
21   received hundreds of millions of dollars annually from mutual

22   fund companies and insurers as part of agreements to promote

23   products to Edward Jones clients, and the DOL Fiduciary Rule

24   would prohibit these recommendations and promotional payments to

25   financial advisors absent certain acknowledgements and

26   disclosures.    Id. ¶¶ 43-46.   As alleged by Plaintiffs, Edward
27   Jones framed the DOL Fiduciary Rule as having a negative impact

28   on its lower- and moderate-income customers and misled clients by
                                        3
1    justifying its shift to fee-based accounts as necessary to avoid

2    those negative impacts.    Id. ¶¶ 49-50, 61, 63.

3         Primarily, Plaintiffs contend Edward Jones omitted material

4    information relevant to these fee-based accounts during the

5    client pitch meetings, in the Fund Account Authorization and

6    Agreement Form (“Agreement”) which each Plaintiff signed to

7    authorize the account change, and in certain accompanying

8    documents and brochures.   Id. ¶¶ 104-108, 111-112.

9         Plaintiffs also allege Edward Jones furthered this scheme by

10   making the financial advisors’ compensation revenue-based, rather

11   than commission-based and by providing other incentives for

12   moving clients to fee-based accounts.   Id. ¶¶ 4, 68, 180-184.

13   Moreover, Plaintiffs allege the financial advisors’ computer

14   system was updated around August 2016 to essentially make fee-

15   based accounts a default recommendation and make it burdensome to

16   avoid moving clients into fee-based accounts.      Id. ¶¶ 154-156.

17        Plaintiffs allege the Individual Defendants were directly

18   involved in implementing the policies and procedures which pushed

19   Edward Jones financial advisors to have their commission-based

20   clients’ assets transferred to fee-based accounts, and knew of
21   and/or consciously disregarded the material omissions alleged.

22   Id. ¶¶ 115-147.   Plaintiffs further allege Edward Jones generated

23   $17.2 billion in revenue during the Class Period specifically

24   from asset-based fees, pushing its earnings to record highs.

25   Id. ¶ 4.   The Individual Defendants allegedly received over $277

26   million in compensation during the Class Period, which Plaintiffs
27   attribute in substantial part to the increase in fee-based

28   revenue.   Id. ¶ 5, 191.
                                       4
1         On March 30, 2018, Plaintiffs filed an initial class

2    complaint against Defendants for securities law violations and

3    breaches of fiduciary duties.    ECF No. 1.    This Court

4    subsequently granted an order appointing Lead Plaintiffs and Lead

5    Counsel for the class.    ECF No. 22.

6         On September 24, 2018, Lead Plaintiffs filed the operative

7    Amended Complaint, bringing class claims for violations of:

8    (1) § 10(b) of the Securities Exchange Act of 1934, and Rules

9    10b-5(a), (b), and (c) promulgated thereunder; (2) § 20(a) of the

10   Securities Exchange Act of 1934; (3) § 12(a)(2) of the Securities

11   Act of 1933; (4) § 15 of the Securities Act of 1933; and

12   (5) the fiduciary duty laws of the states of Missouri and

13   California.   Am. Compl., ECF No. 24.      Lead Plaintiffs filed the

14   Amended Complaint on behalf of a purported class of persons who

15   had their commission-based accounts with Edward Jones moved into

16   one of the Advisory Programs between March 30, 2013 and March 30,

17   2018, inclusive, and who were damaged thereby.      Am. Compl. ¶ 2.

18                              II.   OPINION

19        A.   Judicial Notice and Incorporation by Reference

20        “Generally, district courts may not consider material
21   outside the pleadings when assessing the sufficiency of a

22   complaint under Rule 12(b)(6) of the Federal Rules of Civil

23   Procedure.”   Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,

24   998 (9th Cir. 2018).     “There are two exceptions to this rule: the

25   incorporation-by-reference doctrine, and judicial notice under

26   Federal Rule of Evidence 201.”     Id.   Edward Jones asks this Court
27   to consider 45 documents outside the Amended Complaint through

28   either judicial notice or under the doctrine of incorporation by
                                        5
1    reference.    RJN Mot., ECF No. 30.      Defendants contend the

2    undisputed contents of these documents contradict Plaintiffs’

3    “conclusory allegations.”    Id.     Plaintiffs oppose this request.

4    RJN Opp’n, ECF No. 36.

5         Judicial notice under Rule 201 permits a court to judicially

6    notice an adjudicative fact if it is “not subject to reasonable

7    dispute.”    Fed. R. Evid. 201(b).       A fact is “not subject to

8    reasonable dispute” if it is “generally known,” or “can be

9    accurately and readily determined from sources whose accuracy

10   cannot reasonably be questioned.”        Id.   Judicial notice of SEC

11   filings is appropriate.    Dreiling v. Am. Exp. Co., 458 F.3d 942,

12   946 n.2 (9th Cir. 2006).    This Court therefore takes judicial

13   notice of the existence of Edward Jones’ SEC filings and public

14   comments and reports (Mot., Exs. 1-6, 34-38, 41, 43-44), but not

15   the truth of the contents asserted in the filings.         See Par Inv.

16   Partners, L.P. v. Aruba Networks, Inc., 681 F. App’x 618, 620 n.1

17   (9th Cir. 2017) (granting “requests for judicial notice of

18   various court filings, public SEC filings, and public analyst

19   reports for the limited purpose of determining what information

20   was disclosed to the public during the class period.”).
21        The Ninth Circuit has held that “[e]ven if a document is not

22   attached to a complaint, it may be incorporated by reference into

23   a complaint if the plaintiff refers extensively to the document

24   or the document forms the basis of the plaintiff’s claim.”

25   United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

26   Plaintiffs’ claims of alleged material omissions largely rest on
27   certain information not being disclosed in the documents provided

28   to clients during their pitch meetings: the Agreement, the Fund
                                          6
1    Models Brochure, the Account Client Services Agreement, the

2    Schedule of Fees, the Client Profile, and the “Making Good

3    Choices” brochure.     Am. Compl. ¶¶ 106-108; see also Opp’n at 1

4    n.2.   The Court will therefore consider these documents (Mot.,

5    Exs. 7-12, 14-33) under the incorporation-by-reference doctrine.

6           B.   Rule 10b-5(b) Claim

7           “Section 10(b) of the Securities Exchange Act of 1934 and

8    the Securities and Exchange Commission’s Rule 10b-5 prohibit

9    making any material misstatement or omission in connection with

10   the purchase or sale of any security.”    Halliburton Co. v. Erica

11   P. John Fund, Inc., 573 U.S. 258, 267 (2014).     To prevail on a

12   Rule 10b–5(b) claim, a plaintiff must prove: “(1) a material

13   misrepresentation or omission by the defendant; (2) scienter; (3)

14   a connection between the misrepresentation or omission and the

15   purchase or sale of a security; (4) reliance upon the

16   misrepresentation or omission; (5) economic loss; and (6) loss

17   causation.”    Id. (internal citations and quotations omitted).

18          “At the pleading stage, a complaint stating claims under

19   section 10(b) and Rule 10b–5 must satisfy the dual pleading

20   requirements of Federal Rule of Civil Procedure 9(b) and the
21   PSLRA [Private Securities Litigation Reform Act].”     Zucco

22   Partners, LLC v. Digimarc Corp., 552 F.3d 981, 990 (9th Cir.

23   2009), as amended (Feb. 10, 2009).     Under Rule 9(b), in alleging

24   fraud, “the circumstances constituting fraud” must be “state[d]

25   with particularity.”    Fed. R. Civ. P. 9(b).   The PSLRA requires

26   that the complaint “specify each statement alleged to have been
27   misleading, the reason or reasons why the statement is

28   misleading, and, if an allegation regarding the statement or
                                        7
1    omission is made on information and belief, the complaint shall

2    state with particularity all facts on which that belief is

3    formed.”   15 U.S.C. § 78u-4(b)(1).

4          Edward Jones argues Plaintiffs have failed to satisfy the

5    pleading standards for their Rule 10b-5(b) claim.      For the

6    reasons discussed below, this Court agrees.

7               1.    Material Misstatements or Omissions

8          Under Rule 10b-5(b) it is unlawful “to make any untrue

9    statement of a material fact or to omit to state a material fact

10   necessary in order to make the statements made . . . not

11   misleading.”    17 C.F.R. § 240.10b-5(b).   An omitted fact is

12   material if “there is a substantial likelihood that a reasonable

13   [investor] would consider it important.”     Omnicare, Inc. v.

14   Laborers Dist. Council Const. Indus. Pension Fund, 135 S. Ct.

15   1318, 1333 (2015) (quoting TSC Indus., Inc. v. Northway, Inc.,

16   426 U.S. 438, 449 (1976)).    “Put another way, there must be a

17   substantial likelihood that the disclosure of the omitted fact

18   would have been viewed by the reasonable investor as having

19   significantly altered the ‘total mix’ of information made

20   available.”     TSC, 426 U.S. at 449.
21         Plaintiffs frame their claims as based on a set of “material

22   omissions.”     Am. Compl. ¶¶ 1, 104-114.   However, these alleged

23   omissions, some of which are in fact alleged misrepresentations,

24   are not actionable in light of the totality of Edward Jones’

25   disclosures in the Agreement, the Fund Models Brochure, the

26   Account Client Services Agreement, the Schedule of Fees, the
27   Client Profile, and the “Making Good Choices” brochure.

28   ///
                                        8
1                     a.   Accurate Description of Accounts

2         Plaintiffs allege Edward Jones omitted information necessary

3    to provide an “accurate description of the material differences

4    between their clients’ commission-based accounts and the fee-

5    based accounts in Advisory Programs.”        Am. Compl. ¶ 112.

6    However, the “Making Good Choices” brochure, cited by Plaintiffs

7    as lacking some of this information, in fact explicitly charts

8    and discusses the material differences between the account types.

9    Mot., Exs. 30-33 (comparing the level of decision-making clients

10   have in each account; how the financial advisor provides

11   guidance; which investment choices are available; how the account

12   is monitored; the level of account rebalancing; and costs).        This

13   alleged omission is therefore not actionable.

14                    b.   Fees

15        Plaintiffs contend Edward Jones financial advisors failed to

16   disclose an “accurate description of the fees charged by Advisory

17   Programs,” the “cost and impact of the fees charged by Advisory

18   Programs,” and that “an Advisory Program would result in a higher

19   fee to its formerly commission-based clients.”        Am. Compl. ¶¶

20   106-108, 112.    But Plaintiffs acknowledge receiving a document
21   expressly outlining the schedule of fees for Advisory Programs.

22   Id. ¶ 107; Mot., Exs. 28-29.        Plaintiffs also received a document

23   providing a specific estimate of their anticipated yearly fees in

24   the Advisory Programs.    Mot., Exs. 24-26 at 8.      The “Making Good

25   Choices” brochure is also clear that fees in an Advisory Program

26   “can be more expensive than other investment choices over the
27   long term.”     Mot., Exs. 30-33.     Plaintiffs’ omission claims as to

28   fees are non-actionable.
                                           9
1                    c.    Suitability

2         Plaintiffs allege that “Edward Jones had not conducted a

3    sufficient analysis to determine the suitability of a fee-based

4    Advisory Program for its commission-based clients.”        Am. Compl.

5    ¶¶ 106-108, 112.     This claim dovetails with the fees claim:

6    Plaintiffs argue the Advisory Programs were not suitable for

7    clients who traded infrequently because their fees would

8    increase.   This claim fails for the same reasons.       Furthermore,

9    in choosing the Advisory Programs, Plaintiffs filled out client

10   questionnaires and acknowledged that they were not “relying on

11   the advice or recommendation of Edward Jones” for any decision

12   about account type, and represented they “believe[d] the

13   investment advisory and other services provided under this

14   Agreement will add value to their overall investment experience

15   that more than justifies the additional expenses.”        Mot., Exs.

16   14-17 at 8, 24; Mot., Exs. 18-19 at 7.       Additionally, this

17   alleged omission is more accurately stated as a misrepresentation

18   by Edward Jones that the Advisory Programs were suitable for the

19   Plaintiffs.   The suitability claim is not actionable.

20                   d.    DOL Fiduciary Rule
21        Plaintiffs contend that Edward Jones omitted certain

22   material information when explaining the impact of the DOL

23   Fiduciary Rule, including that “the DOL Fiduciary Rule did not

24   require them to move their clients with commission-based accounts

25   to a fee-based Advisory Program.”        Am. Compl. ¶¶ 110-111.   In

26   light of the Amended Complaint alleging Edward Jones used the DOJ
27   Fiduciary Rule as a pretext to make these client account changes,

28   this is more accurately considered a misrepresentation claim by
                                         10
1    Edward Jones that an account change was required.    Nevertheless,

2    Plaintiffs do not specifically allege why this omission was

3    material to this investment decision under the circumstances,

4    particularly given that Plaintiffs had the choice of signing the

5    authorization, and the allegations are thus not actionable.

6                   e.   Financial Advisor Incentives

7        Plaintiffs allege they were never told that “Edward Jones

8    was incentivizing its financial advisors by promoting, giving pay

9    raises and/or bonuses to, and/or not terminating advisors who

10   moved their clients with commission-based accounts to an Advisory

11   Program, even when it was not in their clients’ best interest.”

12   FAC ¶¶ 106-108, 112-113.   However, Plaintiffs received legally

13   sufficient disclosures on this topic including that “[a]

14   financial advisor will typically earn more in upfront fees and

15   commissions when you use brokerage services . . . [and] more over

16   time if you invest in [Advisory Programs].”   Mot., Exs. 7-8, 10

17   at 9; Mot., Ex. 11 at 11; Mot., Ex. 12 at 12.   Plaintiffs also

18   received documents stating that fees paid as part of Advisory

19   Programs, as well as the amount of assets under care, can “impact

20   your financial advisor’s eligibility for a bonus,” and that
21   “Program Fees . . . are counted toward qualifying for the

22   [Diversification Travel Awards] Program.”   Mot., Exs. 7-8, 10 at

23   20; Mot., Ex. 11 at 21-22; Ex. 12 at 22.    Plaintiffs’ omission

24   claims based on financial advisor incentives fail.

25            2.    Scienter

26       To adequately plead scienter, the complaint must “state with
27   particularity facts giving rise to a strong inference that the

28   defendant acted with the required state of mind.”    15 U.S.C. §
                                      11
1    78u–4(b)(2).   To meet the state of mind requirement a complaint

2    must “allege that the defendants made false or misleading

3    statements either intentionally or with deliberate recklessness,”

4    where recklessness still “reflects some degree of intentional or

5    conscious misconduct.”   In re Daou Sys., Inc., 411 F.3d 1006,

6    1014–15 (9th Cir. 2005); In re Silicon Graphics Inc. Sec. Litig.,

7    183 F.3d 970, 977 (9th Cir. 1999), as amended (Aug. 4, 1999).     To

8    qualify as “strong,” “an inference of scienter must be more than

9    merely plausible or reasonable—it must be cogent and at least as

10   compelling as any opposing inference of nonfraudulent intent.”

11   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 314

12   (2007).   In this inquiry, “courts must consider the complaint in

13   its entirety, as well as other sources courts ordinarily examine

14   when ruling on Rule 12(b)(6) motions to dismiss, in particular,

15   documents incorporated into the complaint by reference, and

16   matters of which a court may take judicial notice” to

17   determine “whether all of the facts alleged, taken collectively,

18   give rise to a strong inference of scienter, not whether any

19   individual allegation, scrutinized in isolation, meets that

20   standard.”   Id. at 322–23 (emphasis in original).
21        Viewing the matter holistically, Tellabs, 551 U.S. at 326,

22   this Court concludes that Plaintiffs have failed to adequately

23   plead the strong inference of scienter required.     Plaintiffs

24   allege that the Individual Defendants envisioned and implemented

25   company-wide policies and procedures to improperly increase

26   asset-based revenue through the alleged reverse-churning scheme;
27   that defendant Weddle met with financial advisors and encouraged

28   them to act according to these policies; that the omitted facts
                                      12
1    were core to Edward Jones’ business; and that Edward Jones

2    publicly discussed why fee-based platforms may not be suitable to

3    their clients.   Opp’n at 7-14.    However, “corporate management’s

4    general awareness of the day-to-day workings of the company’s

5    business does not establish scienter—at least absent some

6    additional allegation of specific information conveyed to

7    management and related to the fraud.”   Metzler Inv. GMBH v.

8    Corinthian Colleges, Inc., 540 F.3d 1049, 1068 (9th Cir. 2008).

9    Moreover, “allegations of routine corporate objectives such as

10   the desire to obtain good financing and expand are not, without

11   more, sufficient to allege scienter; to hold otherwise would

12   support a finding of scienter for any company that seeks to

13   enhance its business prospects.”    In re Rigel Pharm., Inc. Sec.

14   Litig., 697 F.3d 869, 884 (9th Cir. 2012) (holding that “we will

15   not conclude that there is fraudulent intent merely because a

16   defendant’s compensation was based in part on [achieving key

17   corporate goals].”).

18       Plaintiffs’ allegations, some of which are conclusory and

19   vague, do not establish an intent to defraud that is at least as

20   compelling as an opposing inference of nonfraudulent intent.
21   Edward Jones provided substantial disclosures to the Plaintiffs

22   laying out the benefits and drawbacks of the Advisory Programs,

23   to help them make this investment decision.   The mere fact that

24   Edward Jones financially benefited from certain clients choosing

25   to move into fee-based accounts does not foreclose that the

26   clients may also benefit in the long-run from this new offering
27   and that the company fully believes in the value of its product.

28       Plaintiffs fail to adequately allege the strong inference of
                                        13
1    scienter required under Rule 10b-5.

2              3.    Reliance

3        “Reliance establishes the causal connection between the

4    alleged fraud and the securities transaction.”    Desai v. Deutsche

5    Bank Sec. Ltd., 573 F.3d 931, 939 (9th Cir. 2009).    “The

6    traditional (and most direct) way a plaintiff can demonstrate

7    reliance is by showing that he was aware of a company’s statement

8    and engaged in a relevant transaction . . . based on that

9    specific misrepresentation.”   Erica P. John Fund, Inc. v.

10   Halliburton Co., 563 U.S. 804, 810 (2011).    Plaintiffs do not put

11   forward an argument for this traditional reliance on statements

12   made by Edward Jones.   Opp’n at 15.   Rather, Plaintiffs contend

13   they are entitled to a presumption of reliance.    Opp’n at 14-15;

14   Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128,

15   153-54 (1972) (holding that proof of affirmative reliance is not

16   required for alleged violations of Section 10(b) based on

17   omissions of material fact).   However, the Ninth Circuit has held

18   “the Affiliated Ute presumption should not be applied to cases

19   that allege both misstatements and omissions unless the case can

20   be characterized as one that primarily alleges omissions.”
21   Binder v. Gillespie, 184 F.3d 1059, 1064 (9th Cir. 1999).

22       Edward Jones argues Plaintiffs are not entitled to the

23   Affiliated Ute presumption because the claims involve either only

24   misstatements or a mix of misstatements and omissions.   Mot. at

25   15-16.   Edward Jones contends Plaintiffs attempt to characterize

26   their claims as being based on material omissions (FAC ¶¶ 1, 104-
27   114) is a pleading artifice.   Mot. at 7.   As discussed above, the

28   suitability and DOL Fiduciary Rule omission claims are more
                                      14
1    properly characterized as misstatements.   See Poulos v. Caesars

2    World, Inc., 379 F.3d 654, 667 (9th Cir. 2004).   Moreover, the

3    complaint frames numerous other allegations as misstatements.

4         Thus, because the allegations here cannot be characterized

5    primarily as claims of omissions, the Plaintiffs are not entitled

6    to the presumption of reliance.   Plaintiffs have not alleged

7    actual reliance on any of the material misstatements.   Thus,

8    Plaintiffs cannot demonstrate reliance and their claims under

9    Rule 10b-5 fail.

10             4.    Loss Causation

11        Loss causation, “i.e., a causal connection between the

12   material misrepresentation and the loss” experienced by the

13   plaintiff, is a necessary element of pleading a securities fraud

14   claim under Section 10(b) of the Exchange Act.    Dura Pharm., Inc.

15   v. Broudo, 544 U.S. 336, 342 (2005).   A plaintiff “must

16   demonstrate that an economic loss was caused by the defendant’s

17   misrepresentations, rather than some intervening event.”    Lloyd

18   v. CVB Fin. Corp., 811 F.3d 1200, 1209 (9th Cir. 2016).

19   “Typically, ‘to satisfy the loss causation requirement, the

20   plaintiff must show that the revelation of that misrepresentation
21   or omission was a substantial factor in causing a decline in the

22   security’s price, thus creating an actual economic loss for the

23   plaintiff.’ ”   Nuveen Mun. High Income Opportunity Fund v. City

24   of Alameda, Cal., 730 F.3d 1111, 1119 (9th Cir. 2013) (quoting

25   McCabe v. Ernst & Young, LLP., 494 F.3d 418, 425–26 (3d Cir.

26   2007).   However, “[d]isclosure of the fraud is not a sine qua non
27   of loss causation” and “loss causation is a ‘context-dependent’

28   inquiry as there are an ‘infinite variety’ of ways for a tort to
                                       15
1    cause a loss.”     Nuveen, 730 F.3d at 1120; Lloyd, 811 F.3d at 1210

2    (internal citations omitted).     Accordingly, the Ninth Circuit

3    recently clarified that, to “prove loss causation, plaintiffs

4    need only show a causal connection between the fraud and the loss

5    by tracing the loss back to the very facts about which the

6    defendant lied.”     Mineworkers’ Pension Scheme v. First Solar

7    Inc., 881 F.3d 750, 753 (9th Cir. 2018) (internal citations and

8    quotations omitted).

9        Plaintiffs fail to sufficiently allege loss causation.         This

10   is not a typical, stock-drop, “fraud-on-the-market” securities

11   fraud case.     The Amended Complaint contains no allegations

12   regarding the overall performance of the fee-based accounts, the

13   clients’ account performance in the fee-based accounts compared

14   to their commission-based accounts, or any changes to performance

15   based on corrective disclosures.     Instead, the only alleged loss

16   is the additional, higher fees Plaintiffs have paid by virtue of

17   being in fee-based accounts rather than commission-based

18   accounts.     But, as discussed above, there is no actionable

19   omission related to the increase in fees and their potential

20   impact on Plaintiffs’ accounts because information regarding the
21   fees was fully disclosed to the Plaintiffs.     Mot., Exs. 24-26 at

22   8, Exs. 28-29, Exs. 30-33.     Therefore, there is no causal

23   connection between any actionable omission and the loss.

24       Moreover, Plaintiffs’ attempt to prove loss causation by

25   arguing that they would not have agreed to switch accounts but

26   for Edward Jones’ withholding material information fails because
27   it focuses solely on transaction causation (or reliance) while

28   ignoring loss causation.     Nuveen, 730 F.3d at 1121 (“We have
                                        16
1    consistently rejected loss causation arguments like Nuveen’s—that

2    a defendant’s fraud caused plaintiffs a loss because it induced

3    them to buy the shares—because the argument renders the concept

4    of loss causation meaningless by collapsing it into transaction

5    causation.”) (internal citations and quotations omitted).

6        Thus, Plaintiffs have not demonstrated loss causation and

7    their claims under Rule 10b-5 fail.

8             5.    Conclusion

9        Plaintiffs allegations of a violation of Rule 10b-5(b) fail

10   to meet the heightened pleading standards of Federal Rule of

11   Civil Procedure 9(b) and the PSLRA.   The Amended Complaint does

12   not sufficiently allege an actionable misstatement or omission,

13   does not present a strong inference of scienter, fails to

14   establish reliance, and cannot demonstrate loss causation.     Thus,

15   Plaintiffs’ Rule 10b-5(b) claim (Count II) is dismissed.

16       C.   Rules 10b-5(a) and (c) Claim

17       Plaintiffs also bring a Rule 10b–5(a) and (c) “scheme

18   liability” claim.   Under Rules 10b–5(a) and (c) it is unlawful

19   for a person to use a “device, scheme, or artifice to defraud,”

20   or engage in “any act, practice, or course of business which
21   operates or would operate as a fraud or deceit,” in connection

22   with the purchase or sale of a security.   17 C.F.R. § 240.10b-5.

23   “[T]he same set of facts may give rise both to a violation of

24   subsection (b) and subsections (a) and/or (c) if [a] plaintiff

25   alleges ‘that the defendants undertook a deceptive scheme or

26   course of conduct that went beyond the misrepresentations.’ ”
27   S.E.C. v. Loomis, 969 F. Supp. 2d 1226, 1237 (E.D. Cal. 2013)

28   (quoting In re Alstom SA, 406 F. Supp. 2d 433, 475 (S.D.N.Y.
                                      17
1    2005)).   In order to state a claim under Rules 10b–5(a) or (c), a

2    plaintiff must allege a “device, scheme, or artifice to defraud,”

3    or an “act, practice, or course of business which would operate

4    as a fraud,” in addition to the standard elements of a Section

5    10(b) violation: (1) scienter; (2) connection with the purchase

6    or sale of securities; (3) reliance; (4) economic loss; and

7    (5) loss causation.   See Stoneridge Inv. Partners, LLC v. Sci.-

8    Atlanta, 552 U.S. 148, 158 (2008).

9        Edward Jones argues that Plaintiffs’ scheme liability claim

10   is nothing more than a repackaging of the Rule 10b-5(b) omissions

11   claims discussed above.   Mot. at 17-18.   This Court agrees.

12   Plaintiffs scheme liability claim largely rests on Edward Jones’

13   supposed non-disclosure of certain actions it was taking in

14   pitching and moving clients into the fee-based programs.     And the

15   conduct Plaintiffs allege as violations – including, sales

16   training for financial advisors, changed incentive structures,

17   and a new computer system – is not an actionable deceptive

18   scheme.   See Simpson v. AOL Time Warner Inc., 452 F.3d 1040, 1050

19   (9th Cir. 2006), vacated on other grounds sub nom. Simpson v.

20   Homestore.com, Inc., 519 F.3d 1041 (9th Cir. 2008) (holding that
21   to be liable under Rules 10b-5(a) and (c) a defendant “must have

22   engaged in conduct that had the principal purpose and effect of

23   creating a false appearance of fact in furtherance of the scheme”

24   and noting that, for example, “the invention of sham corporate

25   entities to misrepresent the flow of income, may have a principal

26   purpose of creating a false appearance” but that “[c]onduct that
27   is consistent with the defendants’ normal course of business

28   would not typically be considered to have the purpose and effect
                                      18
1    of creating a misrepresentation.”); see also Desai, 573 F.3d at

2    940–41 (finding that actionable “manipulative conduct . . .

3    includes activities designed to affect the price of a security

4    artificially by simulating market activity that does not reflect

5    genuine investor demand.”).        While the lack of an allegedly

6    deceptive scheme or practice is fatal to this claim, the Court

7    also finds that Plaintiffs have failed to properly allege

8    reliance, scienter, and loss causation. Thus, Plaintiffs’ scheme

9    liability claim under Rules 10b-5(a) and (c) (Count I) is

10   dismissed.

11        D.      Section 20(a) Claim

12        Section 20(a) of the Securities Exchange Act of 1934

13   provides for control person liability.        15 U.S.C. § 78t(a).   “To

14   establish a cause of action under this provision, a plaintiff

15   must first prove a primary violation of underlying federal

16   securities laws, such as Section 10(b) or Rule 10b–5, and then

17   show that the defendant exercised actual power over the primary

18   violator.”    In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1052

19   (9th Cir. 2014).     Because Plaintiffs have not adequately alleged

20   primary violations under Section 10(b), Plaintiffs’ Section 20(a)
21   control person claim (Count III) fails and is dismissed.

22        E.      Section 12(a)(2) Claim

23        To prevail on a claim under Section 12(a)(2) of the

24   Securities Act of 1933, a plaintiff must demonstrate “(1) an

25   offer or sale of a security, (2) by the use of a means or

26   instrumentality of interstate commerce, (3) by means of a
27   prospectus or oral communication, (4) that includes an untrue

28   statement of material fact or omits to state a material fact that
                                           19
1    is necessary to make the statements not misleading.”     Miller v.

2    Thane Int’l, Inc., 519 F.3d 879, 885 (9th Cir. 2008); 15 U.S.C. §

3    77l(a)(2).   An “oral communication” establishing liability under

4    Section 12(a)(2) is “restricted to oral communications that

5    relate to a prospectus.”     Gustafson v. Alloyd Co., 513 U.S. 561,

6    567–68 (1995) (acknowledging with approval this interpretation by

7    two Courts of Appeals).    Thus, liability under this section

8    always requires a prospectus.    The Amended Complaint cites no

9    formal prospectus, and the marketing materials in this case are

10   not a substitute for the required prospectus.     Plaintiffs’

11   Section 12(a)(2) claim (Count IV) is therefore dismissed.

12       F.    Section 15 Claim

13       To state a claim for control person liability under Section

14   15 of the Securities Act, a plaintiff must first establish an

15   underlying violation of the act.     In re Rigel Pharm., Inc. Sec.

16   Litig., 697 F.3d 869, 886 (9th Cir. 2012); 15 U.S.C. § 77o.

17   Because Plaintiffs cannot adequately allege a primary violation

18   under Section 12(a)(2), Plaintiffs’ Section 15 control person

19   claim (Count V) fails and is dismissed.

20       G.    State Law Breach of Fiduciary Duty Claims
21       Edward Jones argue Plaintiffs’ claims for breaches of

22   fiduciary duty under California and Missouri law are preempted by

23   SLUSA.   Mot. at 19-20.   Congress enacted SLUSA, the Securities

24   Litigation Uniform Standards Act, “to stem the shift of class-

25   action securities lawsuits from federal courts to state courts

26   after passage of the [PSLRA]” by eliminating federal jurisdiction
27   over any claim that could give rise to liability under Section

28   10(b) or Rule 10b-5.   Northstar Fin. Advisors, Inc. v. Schwab
                                        20
1    Investments, 904 F.3d 821, 828 (9th Cir. 2018); Fleming v.

2    Charles Schwab Corp., 878 F.3d 1146, 1153 (9th Cir. 2017).

3    Accordingly, “SLUSA bars a plaintiff class from bringing (1) a

4    covered class action (2) based on state law claims (3) alleging

5    that the defendants made a misrepresentation or omission or

6    employed any manipulative or deceptive device (4) in connection

7    with the purchase or sale of (5) a covered security.”     Northstar,

8    904 F.3d at 828.

9        The Supreme Court and Ninth Circuit have instructed courts

10   to interpret the provisions of SLUSA broadly.    Merrill Lynch,

11   Pierce, Fenner & Smith Inc. v. Dabit, 547 U.S. 71, 72 (2006);

12   Hampton v. Pac. Inv. Mgmt. Co. LLC, 705 F. App’x 558, 559 (9th

13   Cir. 2017).   Consistent with this approach, the Ninth Circuit has

14   noted that “SLUSA’s preclusion of a cause of action does not turn

15   on the name or title given to a claim by the plaintiff.    It turns

16   instead on the gravamen or essence of the claim.”    Northstar, 904

17   F.3d at 829 (9th Cir. 2018) (internal citation and quotation

18   omitted).   “The central question [is] . . . whether the complaint

19   describes conduct by the defendant that would be actionable under

20   the 1933 or 1934 Acts.   If it does, and that conduct necessarily
21   will be part of the proofs in support of the state law cause of

22   action, SLUSA bars the claim, regardless of whether that conduct

23   is an essential predicate of the asserted state law claim.”       Id.

24       Plaintiffs argue SLUSA does not bar their fiduciary duty

25   claims because the claims do not rely on an alleged misstatement

26   or omission, simply that moving the clients to an Advisory
27   Program was not in the clients’ best interest.   Opp’n at 19-20.

28   Edward Jones contends SLUSA applies even though Plaintiffs do not
                                      21
1    incorporate their allegations of material omissions into the

2    fiduciary duty claims because the substance of the claims is the

3    alleged deceptive conduct.    Mot. at 20; Reply, ECF No. 37 at 10.

4    This Court agrees with Edward Jones.

5        Plaintiffs’ fiduciary duty claims substantively mirror their

6    federal securities claims.    Plaintiffs do not argue that there

7    are no circumstances under which Edward Jones could shift clients

8    from commission-based to fee-based accounts, and such an argument

9    would lack common sense.     Rather, the base allegations are

10   wrongdoing from the manner in which Edward Jones changed the

11   accounts — without providing clients full information and without

12   the shift being in the clients’ best interest.     These are the

13   same allegations which serve as the alleged material omissions on

14   which Plaintiffs’ securities claims rely.     Furthermore, if Edward

15   Jones had provided Plaintiffs with the allegedly omitted

16   information — in particular by informing them that “an Advisory

17   Program would financially benefit Edward Jones at the expense of

18   the clients” — it seems illogical that a client would sign the

19   Agreement and switch accounts.     Put simply, the alleged deceptive

20   conduct is at the heart of this claim.     Am. Compl. ¶¶ 104-106;
21   Northstar, 904 F.3d at 833 (finding that the fiduciary duty

22   claims at-issue “implicitly depend on allegations of

23   misrepresentations or omissions”).      And while Plaintiffs disclaim

24   any allegation of material omissions with respect to their

25   fiduciary duty claims (Am. Compl. ¶¶ 252, 263), the remainder of

26   the Amended Complaint is replete with allegations of material
27   misstatements and omissions underlying the securities law claims.

28       This Court therefore finds that SLUSA bars Plaintiffs’ state
                                        22
1    law fiduciary duty class claims.     SLUSA operates “by depriving

2    the district court of jurisdiction to hear [ ] state-law claims

3    on a class-wide basis.”     Hampton v. Pac. Inv. Mgmt. Co. LLC, 869

4    F.3d 844, 847 (9th Cir. 2017).     Thus, because SLUSA applies, this

5    Court lacks subject-matter jurisdiction over Plaintiffs’ class

6    claims for breaches of fiduciary duty under California and

7    Missouri law (Counts VI and VII) and these claims are dismissed

8    without prejudice.   Fed. R. Civ. P. 12(b)(1); Hampton, 869 at 847

9    (“[D]ismissals under SLUSA are jurisdictional.”).

10       H.     Leave to Amend

11       The Amended Complaint fails to state a plausible federal

12   securities law claim and it appears to this Court that a further

13   attempt to amend the Complaint might prove futile. Nevertheless,

14   this Court grants Plaintiffs leave to amend.     Rule 15 of the

15   Federal Rules of Civil Procedure advises that the court “should

16   freely give leave when justice so requires.”     Fed. R. Civ. P.

17   15(a).    And the Ninth Circuit has repeatedly reminded lower

18   courts that this policy is “to be applied with extreme

19   liberality.”    See, e.g., Eminence Capital, LLC v. Aspeon, Inc.,

20   316 F.3d 1048, 1051 (9th Cir. 2003) (internal citations omitted).
21   The Ninth Circuit has also noted that “[a]dherence to these

22   principles is especially important” in securities fraud cases

23   given that it is a “technical and demanding corner of the law”

24   where plaintiffs must plead their claims with “unprecedented

25   degree of specificity and detail” to meet the requirements of the

26   PSLRA.    Id. at 1052. Following these directives, this Court gives
27   Plaintiffs one final opportunity to try to properly plead their

28   claims.
                                        23
1                             III.   ORDER

2        For the reasons set forth above, this Court GRANTS

3    Defendants’ Motion to Dismiss (ECF No. 29) in its entirety.   The

4    Amended Complaint is dismissed with leave to amend.   Given the

5    Court’s Order on this Motion to Dismiss, Lead Plaintiffs’ Motion

6    for a Preliminary Injunction and Corrective Action, which was

7    also scheduled for a hearing on May 21, 2019 (ECF No. 42), is

8    DENIED as moot.

9        If Lead Plaintiffs elect to amend the complaint, they shall

10   file a Second Amended Complaint within twenty days of this Order.

11   Defendants’ responsive pleading is due twenty days thereafter.

12       IT IS SO ORDERED.

13   Dated: July 8, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     24
